DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (US 3,907,046).
As concerns claim 1, Gaylord shows a method of performing an operation in a subterranean well, the method comprising: closing a bypass valve (32) of a circulating valve assembly (10), thereby blocking fluid communication between an internal flow passage of the circulating valve assembly and an annulus external to the circulating valve assembly (Fig. 2a; col 4, In 38-50); and then applying a first longitudinally tensile
force to the circulating valve assembly while a fluid flow passes longitudinally through the flow passage, the bypass valve remaining closed when the first longitudinally tensile force is applied to the circulating valve assembly (Fig. 1a; col 4, In 38-50).
As concerns claim 3, Gaylord shows reducing a flow rate of the fluid flow to less than a predetermined level, thereby opening the bypass valve (Fig. 2a; col 4, In 15-37).
As concerns claim 4, Gaylord shows opening an operator valve (62) of the circulating valve assembly, thereby permitting the fluid flow to pass longitudinally through the circulating valve assembly via the flow passage while the bypass valve is closed (Fig. 1a).
As concerns claim 5, Gaylord shows in which the applying the first longitudinally tensile force comprises the operator valve remaining open when the first longitudinally tensile force is applied to the circulating valve assembly (Fig. 1a).
Allowable Subject Matter
Claims 9-32, 34 and 35 are allowed over the prior art of record.
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments, filed 08/30/2022, with respect to the rejection of claims 1 and 3-5 in view of Gaylord have been fully considered but they are not persuasive.  In response to applicant’s argument that Gaylord does not disclose, teach or suggest closing a bypass valve of a circulating valve assembly, and then applying a first longitudinally tensile force to the circulating valve assembly, the bypass valve remaining closed when the first longitudinally tensile force is applied to the circulating valve assembly, the examiner respectfully disagrees.  Gaylord discloses when it is desired to close the bypass valve, a weight is applied to the drill bit to move the valve head (58) into engagement with the lower end of the sleeve (32) to prevent flow through the sleeve and the drill string is pressurized (valve head position [broken lines] in Fig. 2a), and the pressure of the drilling mud on the upper end of the sleeve and the valve head overcomes the weight on the bit and moves the sleeve downwardly to the lower position (valve head position [full lines] in Fig. 2a & sleeve position in Fig. 1a) covering the ports (22).  Gaylord further discloses continued application of pressure deforms the valve seat (30) and valve plug (62) to move the valve head downwardly below the valve seat, such that the drilling mud can then flow downwardly through the spider to the drill bit (col 4, In 38-50).  Thus, pressurizing the drill string extends the valve head (58) and the tubular mandrel (38) relative to the tubular body (16) until the lugs (50) engage the shoulder (42) which limits further movement and places the valve assembly in tension, while the bypass valve remains closed.  Therefore, Gaylord meets the claim language.
Applicant’s arguments, filed 08/30/2022, with respect to the rejection of claims 1-3, 7-14 and 16-18 in view of Baudoin and the rejection of claims 26-29, 34 and 35 in view of Gaylord have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679